 

EXHIBIT H

 

IRREVOCABLE PROXY AGREEMENT

 

_________, 2012

 

CLCH, LLC
_______________________
_______________________

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Reorganization (the
“Merger Agreement”), dated as of December 10, 2012, by and among Trio Merger
Corp. (“Trio”), Trio Merger Sub, Inc., SAExploration Holdings, Inc. (“SAE”), and
CLCH, LLC (“CLCH”).

 

As of the date hereof, the undersigned (a “Founder”) owns shares of common stock
of Trio (“Founder’s Common Stock”) and the number warrants (“Warrants”) to
purchase shares of common stock of Trio (“Founder’s Warrants”), in the amounts
set out on Exhibit A attached hereto. The Founder’s Warrants were issued
pursuant to the Warrant Agreement (the “Warrant Agreement”), dated as of June
21, 2011, by and between Trio and Continental Stock Transfer & Trust Company, as
warrant agent.

 

As provided in that certain Consent and Support Agreement Letter to Trio from
Founder of even date herein, the Founder has agreed to validly tender or cause
to be tendered in the Warrant Exchange Offer (as defined in the Merger
Agreement) all of the Founder’s Warrants beneficially owned by the Founder, free
and clear of all liens, in exchange for one (1) share of Trio common stock for
each ten (10) Founders’ Warrants so tendered, pursuant to and in accordance with
the terms of the Warrant Exchange Offer (the “Warrant Tender”). Upon the Warrant
Tender, Founder will beneficially own, free and clear of all liens, the amount
of common stock of Trio set out in the column titled “Tendered Warrant Shares”
of Exhibit A attached hereto (the “Tendered Warrant Shares”).

 

The undersigned is the record or beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of the Founder’s Common Stock and the Founder’s Warrants
set out on Exhibit A attached hereto, and upon the Warrant Tender will have good
and valid title to such Tendered Warrant Shares set out in the column titled
“Tendered Warrant Shares” of Exhibit A attached hereto free and clear of any
liens or restrictions on transfer except that such Founder’s Common Stock is,
and following the Warrant Tender will continue to be, held in escrow pursuant to
a Stock Escrow Agreement (“Escrow Agreement”), dated as of June 21, 2011, by and
between Trio, the Founder and other founders of Trio and Continental Stock
Transfer & Trust Company, as escrow agent, until one year after the Closing Date
(as defined in the Merger Agreement) and will be subject to restrictions on
transfer during such time as set forth in the Escrow Agreement. The undersigned
has or will have full voting power with respect to such Founder’s Common Stock
(subject to the Founder’s obligation to vote in favor of the transactions
contemplated by the Merger Agreement and certain other matters as described in
Trio’s final prospectus for its initial public offering prior to the Closing
Date) and Founder’s Tendered Warrant Shares and full power of disposition
(except as described above), full power to issue instructions with respect to
the matters set forth herein and full power to agree to all of the matters set
forth in this letter agreement, in each case, with respect to such Founder’s
Common Stock and Founder’s Tendered Warrant Shares. Except pursuant to this
letter agreement, no person has any contractual or other right or obligation to
purchase or otherwise acquire any of such Founder’s Common Stock, Founder’s
Warrants, or Tendered Warrant Shares.

 

 

 

 

As a material inducement for SAE to enter into the Merger Agreement, Founder
commits at the Closing of the Merger to grant CLCH an Irrevocable Proxy and
Power of Attorney, in substantially the form attached hereto as Exhibit B (an
"Irrevocable Proxy"), to vote a certain number of Founder’s Common Stock on the
terms specified therein and, upon request by CLCH, Founder also agrees to grant
additional Irrevocable Proxies to vote a certain number of Founder’s Tendered
Warrant Shares on the terms specified therein, in each case with the number of
shares over which a proxy is being granted to be mutually determined by the
parties such that Jeff Hastings and Brian A. Beatty (the "SAE
Stockholders") collectively have control over at least 51% of Trio’s common
stock after the Closing of the Merger (the "Threshold"). Any Shares above the
Threshold shall be released from the foregoing proxy requirements and Founder
shall have no obligation to grant such a proxy to CLCH with respect to shares in
excess of the Threshold. Notwithstanding the following, if from time to time the
SAE Stockholders need proxies over additional shares to reach the Threshold (but
excluding the number of Trio shares, if any, sold by the SAE Stockholders since
the Closing of the Merger), Founder commits, upon request by CLCH, to grant
additional Irrevocable Proxies from time to time for the number of Shares needed
to reach the Threshold. Founder agrees to give prompt notice to CLCH of its
receipt of any Tendered Warrant Shares.

 

The undersigned hereby agrees to execute such additional documents and to
provide Trio or SAE with any further assurances as may be necessary to effect
the transactions described in this letter agreement.

 

This letter agreement shall terminate automatically, without any notice or other
action by any person, upon the termination of the Merger Agreement in accordance
with its terms.

 

This letter agreement may be amended or supplemented, and any obligation of the
undersigned may be waived, only with the consent of Trio.

 

This letter agreement will be legally binding on the undersigned, may not be
assigned by the undersigned, and is executed as an instrument governed by the
law of Delaware.

 

[Signature page follows]

 

 

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY AGREEMENT

 

HOLDER               Accepted and Agreed:       CLCH, LLC       By:       Name:
    Title:  

  

 

 

 

Exhibit A

 

Common Stock   Current Warrants   Tendered Warrant Shares          

 

 

 

 

Exhibit B

Irrevocable Proxy and Power of Attorney

 

Pursuant to that certain Irrevocable Proxy Agreement by and between the
undersigned (a “Founder”) and CLCH, LLC (“CLCH”) dated ________, 2012 (the
“Agreement”), Founder, holder and owner of the number of shares of common stock
of [Trio Merger Corp.], a Delaware corporation (the “Corporation”) set forth
below (the “Shares”), does hereby irrevocably appoint CLCH and any designee of
CLCH as Founder’s proxy and attorneys-in-fact, with full power of substitution
and resubstitution, to represent and vote the Shares, whether at a meeting of
shareholders or by any consent to any action taken without a meeting, with
respect to any matter presented to the shareholders of the Corporation for vote
or action without a meeting. This proxy and power of attorney granted by Founder
shall be irrevocable during its term, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by Founder with respect to the Shares. Founder
authorizes CLCH to file this Irrevocable Proxy and any substitution or
revocation with the Corporation so that the existence of this Irrevocable Proxy
is noted on the books and records of the Corporation. The power of attorney
granted by Founder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of the Founder.

 

During the effectiveness of this Irrevocable Proxy, CLCH has all the power that
Founder would possess with respect to the voting of the Shares or granting of
consent as holder of the Shares. Founder hereby ratifies and confirms all acts
that such Founder’s proxy will do or cause to be done by virtue of and within
the limitations set forth in this Irrevocable Proxy.

 

This Irrevocable Proxy is binding on Founder’s heirs, estate, executors,
personal representatives, successors, and assigns (including any transferee of
any of the Shares) to the fullest extent permitted under applicable law.

 

This Irrevocable Proxy shall terminate upon the earlier of the disposition of
the Shares by the Founder or the date on which the Founder receives notice from
Jeff Hastings and Brian A. Beatty that they beneficially own more than 51% of
the outstanding common stock of the Corporation without the assistance of this
Irrevocable Proxy and any similar irrevocable proxies granted by other founders
of the Corporation on the date hereof.

 

Founder has executed this Irrevocable Proxy on ______________, 201__.

 

          [Founder]     Number of Shares of Common Stock     Held:  ____________

 

 

 

